Citation Nr: 0812336	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-02 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hand and wrist, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  The case 
was remanded by the Board in July 2006 for additional 
development and the case is now ready for appellate review.  
Following this development, the claim for service connection 
for post-traumatic stress disorder was granted by the RO; as 
such, this issue is no longer on appeal.  

The RO is directed to conduct the appropriate development and 
adjudication of the veteran's claim for a total disability 
rating for compensation based on individual unemployability 
received in March 2008.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
January 1979 Board decision; this decision is the only final 
decision adjudicating this issue on any basis.  

2.  Evidence received since the January 1979 Board decision 
does not raises a reasonable possibility of substantiating 
the claim for service connection for a back disorder.   

3.  There is no competent evidence linking tinnitus to in-
service symptomatology or pathology. 

4.  Motion in the left hand is to, at worst, 65 degrees of 
flexion, 50 degrees of extension, and 35 degrees of ulnar 
deviation; radial deviation is full and no limitation of 
motion of the fingers and thumb of the left hand is 
demonstrated; and ankylosis of the left wrist is not 
demonstrated.   
  

CONCLUSIONS OF LAW

1.  The January 1979 Board decision is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. §19.104 (1978). 

2.  Evidence submitted to reopen the claim for entitlement to 
service connection for a back disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).    

4.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left hand and 
wrist are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§  4.71, 4.73, Diagnostic Codes (DCs) 5214, 
5215, 5228, 5309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, the RO advised the claimant of the information 
necessary to substantiate the claims at issue via an April 
2003 letter which preceded adjudication of his service 
connection claim in August 2003.  He was also essentially 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates by way of a 
July 2006 letter issued the veteran as directed by the Board 
in its July 2006 remand.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The July 2006 duty to assist letter was 
fully compliant with the notice requirements for the petition 
to reopen a claim for service connection for a low back 
disorder set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the July 2006 letter was not sent until 
after the initial adjudication of the claims, it was followed 
by readjudication and the issuance of supplemental statement 
of the case in November 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, such as the claim for an 
increased rating for a shell fragment wound of the left hand 
and wrist on appeal, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The July 2006 letter to the veteran informed the veteran that 
to substantiate his increased rating claim, there had to be 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  This letter also informed him of what 
evidence he could provide in this regard, and the type of 
records that VA would obtain.  This notice was followed by 
readjudication and issuance of the supplemental statement of 
the case in November 2007.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
Pricket, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was informed of the specific clinical findings necessary for 
an increased rating for his service-connected left hand and 
wrist disability by the December 2003 statement of the case 
that listed the criteria for an increased rating under DC 
5309.  As such, and as this notice was followed by 
readjudication and the issuance of a supplemental statement 
of the case, the Board finds that any error in the failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, Pricket, supra.  

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes by way of the July 2006 letter referenced 
above.  As this notice was followed by readjudication and the 
issuance of a supplemental statement of the case, the Board 
finds that the error in the third element of Vazquez-Flores 
notice is not prejudicial.  See Sanders, Pricket, supra.  As 
to the fourth element, the July 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  As this letter was followed by 
readjudication and the issuance of a supplemental statement 
of the case, the Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
increased rating for a shell fragment wound of the left hand 
and wrist claim.  See Pelegrini II, supra.  

The actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders, supra.  Therefore, the Board finds that there 
was no prejudicial error; notification errors did not affect 
the essential fairness of the adjudication.  See Dunlap, 
supra.  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements and evidence he presented.  Also of record are 
reports from pertinent VA examinations which will be 
discussed in detail below.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected left hand and 
wrist disorder since he was last examined in May 2007.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examination reports are 
thorough.  The examinations in this case are adequate upon 
which to base a decision.  As VA is not required to provide a 
medical examination when, as in the instant case pursuant to 
the adjudication below, new and material evidence has not 
been received to reopen a finally adjudicated claim, an 
examination in connecting with the veteran's petition to 
reopen his claim for service connection for a back disability 
is not indicated.  38 C.F.R. § 3.159(c)(4)(iii). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Back Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Temporary or intermittent 
flareups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for a back disability was denied by a 
January 1979 Board decision, and this decision is final.  
38 U.S.C. § 4004(b) (1976); 38 C.F.R. §19.104 (1978).  This 
is the only final decision adjudicating this issue on any 
basis.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The evidence before the Board at the time of the January 1979 
Board decision included the service medical records.  These 
records reflected a history reported by the veteran at 
induction in September 1969 of back problems in the past.  
The examination of the spine at entrance was normal.  In 
November 1969, the veteran complained about back problems 
which he stated had been present for the past year after 
falling from a trampoline and later having a hoist fall on 
him at a gas station.  The examination at that time revealed 
no significant findings.  The veteran also complained about 
back pain in April 1970 of six months duration.  A June 1970 
service medical record noted that the veteran had strained 
his back lifting a trailer, but the examination again 
revealed no objective findings.  No treatment for a back 
disorder during service thereafter was described and the 
examination of the spine upon separation from service in July 
1971 was negative.  

The post service evidence included reports from a June 1974 
VA examination that included negative X-rays of the cervical 
and dorsal spine.  The veteran reported to the examiner his 
belief that a neck injury was sustained prior to service and 
that he had recurrent neck symptoms during service.  The 
examination demonstrated no limitation of motion of the 
cervical spine and the diagnoses included history of neck 
sprain prior to service.  Based on the evidence as set forth 
above, the Board in its January 1979 decision determined that 
the evidence did not demonstrate that a back disorder was 
incurred in or aggravated by service. 

Reviewing the evidence submitted since the January 1979 
decision, the record reveals VA outpatient treatment reports 
dated through 2007 demonstrating complaints of back pain, but 
no competent evidence linking a current back disability to 
service, to include by way of aggravation.  With regard to 
the veteran's assertions that he has a current back disorder 
that is the result of service, such assertions cannot be used 
to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, none of the additional 
evidence is material as it does not raise a reasonable 
possibility of substantiating the claim because it does not 
contain the evidence necessary for a grant of service 
connection for a back disorder; namely, competent evidence 
suggesting a link between the current back disability and 
service.  Hickson, supra.  As such, none of the additional 
evidence is material, and the claim of entitlement to service 
connection for a back disorder is not reopened.  

As new and material evidence to reopen the finally disallowed 
claim for service connection for a back disorder has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Tinnitus

The service medical records, to include the report from the 
July 1971 separation examination, do not reflect any evidence 
of tinnitus.  A VA audiologist who examined the veteran in 
June 2003 indicated that he had reviewed the claims file and 
noted that the service medical records revealed no evidence 
of tinnitus.  The veteran sated that he did not "notice" 
his tinnitus during service as it was "often not quiet."  
Remarking on the fact that the service medical records did 
not demonstrate tinnitus, it was the examiner's opinion that 
the veteran's complaints of tinnitus were "less than likely 
due to military service."  

As indicated, the assertions by the veteran that he has 
tinnitus as a result of service do not represent competent 
evidence.  Cromley, Espiritu, supra.  As such, and given the 
negative service medical records and negative June 2003 VA 
opinion set forth above, the Board finds that the probative 
negative evidence with respect to the claim for service 
connection for tinnitus exceeds that of the positive.  
Hickson, supra.  Therefore, service connection for tinnitus 
is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49. 

C.  Shell fragment wound of the Left Hand and Wrist

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet App 505 
(2007).
 
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c). 

The provisions of 38 C.F.R. § 4.56(d)(1),(2),(3),(4) provide 
that disabilities resulting from muscle injuries under 
diagnostic codes 5301 through 5323, shall be classified as 
"slight," "moderate," "moderately severe," or "severe" 
as follows: 

Slight Disability of Muscles:

(i)  Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)  History and complaint:  Service department 
record of superficial wound with brief treatment and 
return to duty. Healing with good functional results. 
No cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.

(iii)  Objective findings:  Minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained 
in muscle tissue.

Moderate Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 

(ii)  History and complaint:  Service department 
record or other evidence of in-service treatment for 
the wound.  Record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle 
disability as defined by 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)  Objective findings:  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)  Type of Injury:  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.

(ii)  History and Complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined by 38 C.F.R. § 4.56(c) of 
this section and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective Findings:  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe Disability of Muscles:

(i)  Type of injury:  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intramuscular binding and 
scarring.

(ii)  History and complaint:  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.

(iii)  Objective findings:  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and 
explosive effect of the missile.
(B)  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  Adaptive contraction of an opposing group of 
muscles.
(F)  Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

The service-connected hand and wrist injury is rated under 
38 C.F.R. § 4.73 DC 5309, which pertains to injuries of 
muscle group IX, or the intrinsic muscles of the hand.  This 
diagnostic code notes that forearm muscles act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  The intrinsic 
muscles of the hand include:  the thenar eminence; the short 
flexor, opponens, abductor, and adductor of the thumb; the 
hypothenar eminence; the short flexor, opponens, and abductor 
of the little finger; four lumbricales; and four dorsal and 
three palmar interossei.  38 C.F.R. § 4.73, DC 5309.  The 
note to DC 5309 states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc, and indicates that such an injury shall be 
rated on limitation of motion, with a minimum 10 percent 
disability evaluation.  Id.

The highest assignable rating for limitation of motion of the 
minor or major wrist is 10 percent under 38 C.F.R. § 4.71a, 
DC 5215.  A 20 percent rating is provided for ankylosis of 
the minor wrist.  38 C.F.R. § 4.71a, DC 5214.

Limitation of motion of individual digits is evaluated under 
DCs 5228 through 5230.  38 C.F.R. §4.71a.  Only DC 5228 
provides for a rating in excess of 10 percent.  Under this 
provision, a 20 percent rating is warranted for limitation of 
motion with a gap of more than two inches (5.1 cm) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers. 

With the above criteria in mind, the pertinent history will 
be summarized.  In November 1970, the veteran sustained a 
shrapnel wound to the left wrist.  The shell fragment was 
removed at that time and the incision was closed.  After 
service, a June 1974 VA examination showed a well healed scar 
approximately 1.5 x 1.5 cm in size over the radial aspect of 
the left metacarpal region and a linear scar on the volar 
aspect of the radial side of the left wrist measuring about 
3.5 cm located somewhat proximally to the more dorsal scar.  
There was no limitation of left thumb motion but there was 
slight weakness of grasp and flexor strength of the left 
thumb when compared to the right.  Adduction of the left hand 
at the wrist was somewhat weaker when compared to the right 
but there was no limitation of motion.  

Thereafter, a September 1974 rating decision granted service 
connection for residuals of a shell fragment wound of the 
right hand and assigned a 10 percent under DC 5309.  This 
rating has been continued until the present time.  

More recent pertinent evidence includes reports from a March 
2003 VA examination of the left wrist.  The examiner noted 
that he had reviewed the claims file.  The veteran stated 
that he has left wrist pain that has continued to worsen and 
that he takes Tylenol to alleviate the pain.  He reported 
that he used a homemade leather brace that he wears on his 
wrist at times.  The veteran described his pain as "5/10" 
although at times it can rise to "10/10."  He indicated the 
pain increased with flexion and extension of the wrist and 
mechanic work.  The pain was said to be accompanied by some 
warmth and redness but no swelling, locking or instability.  
He also noticed some intermittent numbness in the left fifth 
finger for the previous 10 years.  The veteran also described 
some weakness in the left hand when compared to the right but 
stated that he was "not really having any problems with his 
hand per se."  He indicated that he was able to complete the 
normal activities of daily life.  

Upon examination in March 2003, left hand grip strength and 
grasping of the left thumb to the middle and fifth finger was 
"4+/5."  No swelling or erythema of the left hand was noted 
and there was no tenderness to palpation of the left hand.  
There was a full range of motion of all the fingers of the 
left hand.  Mild tenderness over the dorsum of the left wrist 
at the site of a ganglion cyst was demonstrated but there was 
no effusion, erythema or increased warmth in the left wrist.  
Motion in the left wrist was measured to 65 degrees of 
flexion, 50 degrees of extension, 20 degrees of radial 
deviation and 45 degrees of ulnar deviation.  Extension of 
the wrist was painful.  The scars from the shrapnel were 
"faded and very difficult to discern."  The scar was non 
tender and nonadherent with no ulceration or keloid 
formation.  The examiner concluded the ganglion cyst was at 
least as likely as not related to the shrapnel wound injury.  
X-rays of the wrist were interpreted as showing diffuse 
mineralization and mild soft tissue swelling with no bony 
erosions.  

The veteran was also afforded an examination of his left 
wrist and hand in May 2007 at which time he complained about 
pain in the left wrist that varied from constant to 
intermittent.  Other symptoms in the left wrist described 
included giving way, instability, weakness, and warmth.  The 
veteran stated he had flareups of pain that were relieved by 
rest.  The examination of the left wrist showed no edema, 
effusion, instability, weakness, tenderness, redness, 
abnormal movement, guarding of movement or inflammation.  
Range of motion findings included full dorsiflexion to 70 
degrees, palmar flexion to 70 degrees, full radial deviation 
and 35 degrees of ulnar deviation.  There was mild pain with 
all left wrist motion but strength was normal with all 
motion.  With regard to the principles of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner stated there were no 
additional functional limitations, to include loss of motion, 
weakness, excessive fatigability or lack of endurance or 
incoordination during flareups of wrist pain or after 
repetitive use.  

The examination of the left hand revealed no edema, heat, 
effusion, instability, weakness, tenderness, redness, 
abnormal movement, guarding of movement, inflammation, or 
atrophy.  There was no ankylosis, and scarring was difficult 
to see, non-tender and non adherent.  There was no loss of 
motion of any digits or the thumb of the left hand and there 
was full strength.  No sensory deficits were demonstrated and 
the Tinel's test was normal.  There were no additional 
limitations demonstrated in the left hand with consideration 
of the provisions of DeLuca.  X-rays of the left hand and 
wrist were normal.  The examiner noted that veteran's left 
hand and wrist disability resulted in mild restrictions in 
the ability of the veteran to conduct chores, shop or 
exercise.  

Applying the legal criteria to the facts set forth above, as 
indicated, the service-connected disability under DC 5309 is 
to be rated on the basis of limitation of motion.  The 
highest assignable rating for limitation of wrist motion 
under DC 5215 is 10 percent.  As such, increased compensation 
cannot be assigned on the basis of limitation of wrist 
motion.  A rating in excess of 10 percent may be assigned for 
ankylosis of the wrist under DC 5214, but such disability is 
not demonstrated.  As for motion in the hand, a 20 percent 
rating may be assigned under DC 5228 for limitation of the 
thumb with a gap of more than two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  Such findings are not demonstrated however, as the 
examination findings set forth above have shown no loss of 
left thumb motion.  

As for entitlement to increased compensation under other 
potentially applicable codes, because the residual scarring 
from the shell fragment wound has been described as barely 
visible, non adherent and non-tender, entitlement to an 
increased or separate rating for scarring under any of the 
diagnostic codes pertaining to the rating of skin 
disabilities codified under 38 C.F.R. § 4.118 is not 
warranted.  See Esteban v Brown, 6 Vet. App. 259 (1994).  
There is otherwise no evidence of neurological or other 
impairment associated with the service connected disability 
that would warrant an increased or separate rating under any 
other potentially applicable diagnostic code.  See id.  In 
addition, there is no clinical evidence indicating that 
increased compensation is warranted under the  provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his shell fragment wound of 
the left hand and wrist, and his service-connected residuals 
have not shown functional limitation beyond that contemplated 
by the 10 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  
 
The veteran asserts a much more debilitating condition due to 
his shell fragment wound of the left hand and wrist than was 
demonstrated by the evidence cited above, and the Board fully 
respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Cromley, Espiritu, supra.  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   
  



ORDER

New and material evidence having not been received, the claim 
for service connection for a back disorder is not reopened.   

Entitlement to service connection for tinnitus is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left hand and wrist are not 
met. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


